Appeal from a decree overruling demurrer taking the sole objection that there is no equity in the bill. The bill possessed equity in the aspect that it seeks the transfer and issuance to complainant of stock in the corporation to which the complainant, on the averments of the bill, is shown to be entitled. McDuffie v. Lynchburg Shoe Co., 178 Ala. 268,59 So. 567; Wetumpka Bridge Co. v. Kidd, 124 Ala. 242,27 So. 431. It may be doubtful whether the objection that the bill does not contain equity is sufficient to raise any question of laches. See Solomon v. Solomon, 81 Ala. 505,1 So. 82. In any event, no unreasonable delay appears from the averments of this bill to defeat the complainant's right to relief, the bill being filed in three years and one month after complainant purchased the stock interest of defendant in execution.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.